Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A)	Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. US Patent No. 10334429 B2 in view of Tagg (US 2012/0282924 A1).
Pending Application 17/222888
US Patent No. 10334429 B2
1. A method comprising: storing, in a database accessible to a network proxy, information associating a mobile device with a plurality of Mobile Station International Subscriber Directory Numbers (MSISDNs), wherein the information identifies a first MSISDN as active and enabled for use in incoming and outgoing communications at the mobile device, and a second MSISDN as active but not enabled; receiving, from a network entity and at the network proxy, a request to route information associated with the first MSISDN; transmitting, from the network proxy, the request to route information to a routing device; receiving. from the routing device, routing information associated with the first MSISDN; associating. for the first MSISDN, additional routing information generated by the network proxy with the routing information; and causing. based at least in part on the routing information being associated with the additional routing information, a communication session to be established with the mobile device via the network proxy.
1. A method, comprising: storing, in memory accessible to a network proxy, information associating a mobile device with a plurality of Mobile Station International Subscriber Directory Numbers (MSISDNs), wherein the information identifies a single enabled MSISDN within the plurality of MSISDNs that is set as the MSISDN to use for incoming and outgoing communications at the mobile device, and wherein the information identifies other ones of the plurality of MSISDNs that are active and available to become the single enabled MSISDN but are not currently the single enabled MSISDN; receiving, by the network proxy from a network entity, a request to provide routing information for an incoming communication associated with a particular MSISDN; determining, by the network proxy, that the information indicates that the particular MSISDN is active but is not currently the single enabled MSISDN; changing, by the network proxy, the information to identify the particular MSISDN as the single enabled MSISDN; obtaining, by the network proxy from a mobile network switch, a temporary routing number that the mobile network switch has mapped to the single enabled MSISDN; and transmitting, by the network proxy to the network entity, the temporary routing number or a second temporary routing number mapped by the network proxy to the temporary routing number.


	The claims of the instant application encompass the same subject matter except “transmitting, from the network proxy, the request to route information to a routing device; receiving. from the routing device, routing information associated with the first MSISDN; associating. for the first MSISDN, additional routing information generated by the network proxy with the routing information; and causing. based at least in part on the routing information being associated with the additional routing information, a communication session to be established with the mobile device via the network proxy.”
In the same field of endeavor, Tagg teaches transmitting, from the network proxy, the request to route information to a routing device (Tagg, ¶0103-104, sending from the GSM network the request to route the call to HLR (i.e. routing device)); receiving, from the routing device, routing information associated with the first MSISDN (Tagg, ¶0103-104 and ¶0107, receiving from HLR the routed call associated with MSISDN); associating, for the first MSISDN, additional routing information generated by the network proxy with the routing information  (Tagg, ¶0107 and ¶0112, associating MSISDN with location information, roaming information generated by GSM network with call routing); and causing based at least in part on the routing information being associated with the additional routing information a communication session to be established with the mobile device via the network proxy (Tagg, ¶0103 and ¶0112, making or causing based on the routing information associated with location and roaming information a call (i.e. communication session) to be established with mobile phone via GSM network). 
	Therefore, it would have been obvious to one ordinary skill in the art at the time
of the invention to implement the US 2012/0282924  A1 because it was notoriously well
known to provide a method and or system for managing the automatic provision of a subscriber network identifier from a central network server to a subscribed communication device (Tagg, abstract). 
	Nonetheless, the removal of said limitation from claim 1 of the current application made these claim as a broader version of claim 1 of US Patent No. 10334429 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 of US Patent No. 10334429 B2 and claim 1 of the current application is not patentably distinct from each other.
B)	Regarding Claim 16 of current application:
	The claims of the instant application encompass the same subject matter except “transmitting, from the network proxy, the request to route information to a routing device; receiving. from the routing device, routing information associated with the first MSISDN; associating. for the first MSISDN, additional routing information generated by the network proxy with the routing information; and causing. based at least in part on the routing information being associated with the additional routing information, a communication session to be established with the mobile device via the network proxy.”
In the same field of endeavor, Tagg teaches transmitting, from the network proxy, the request to route information to a routing device (Tagg, ¶0103-104, sending from the GSM network the request to route the call to HLR (i.e. routing device)); receiving, from the routing device, routing information associated with the first MSISDN (Tagg, ¶0103-104 and ¶0107, receiving from HLR the routed call associated with MSISDN); associating, for the first MSISDN, additional routing information generated by the network proxy with the routing information  (Tagg, ¶0107 and ¶0112, associating MSISDN with location information, roaming information generated by GSM network with call routing); and causing based at least in part on the routing information being associated with the additional routing information a communication session to be established with the mobile device via the network proxy (Tagg, ¶0103 and ¶0112, making or causing based on the routing information associated with location and roaming information a call (i.e. communication session) to be established with mobile phone via GSM network). 
	Therefore, it would have been obvious to one ordinary skill in the art at the time
of the invention to implement the US 2012/0282924  A1 because it was notoriously well
known to provide a method and or system for managing the automatic provision of a subscriber network identifier from a central network server to a subscribed communication device (Tagg, abstract). 
	Nonetheless, the removal of said limitation from claim 16 of the current application made these claim as a broader version of claim 17 of US Patent No. 10334429 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 17 of US Patent No. 10334429 B2 and claim 16 of the current application is not patentably distinct from each other.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-2, 5, 9, 11-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tagg (US 2012/0282924 A1) in view of Huttunen (US 5448622). 
 	As per claim 1, Tagg teaches a method comprising: storing, in a database accessible to a network proxy (Tagg, ¶0104-105, storing in a database available to a GSM network (i.e. network proxy)), information associating a mobile device with a plurality of Mobile Station International Subscriber Directory Numbers (MSISDNs) (Tagg, ¶0105 and ¶0107, information related to a mobile device with one or more MSISDNs), wherein the information identifies a first MSISDN as active and enabled for use in incoming and outgoing communications at the mobile device (Tagg, ¶0105 and ¶0107, information or details for identifying one or more MSISDNs which are used or enabled to use by mobile phones to make/outgoing or receive/incoming call; also see ¶0265, enabling or disabling MSISDNs (first, second, or more)); receiving, from a network entity and at the network proxy, a request to route information associated with the first MSISDN (Tagg, ¶0103-104, receiving from base station subsystem or network entity at the GSM network request to route the call (i.e. routing information ¶0036) associated with MSISDN); transmitting, from the network proxy, the request to route information to a routing device (Tagg, ¶0103-104, sending from the GSM network the request to route the call to HLR (i.e. routing device)); receiving, from the routing device, routing information associated with the first MSISDN (Tagg, ¶0103-104 and ¶0107, receiving from HLR the routed call associated with MSISDN); associating, for the first MSISDN, additional routing information generated by the network proxy with the routing information  (Tagg, ¶0107 and ¶0112, associating MSISDN with location information, roaming information generated by GSM network with call routing); and causing based at least in part on the routing information being associated with the additional routing information a communication session to be established with the mobile device via the network proxy (Tagg, ¶0103 and ¶0112, making or causing based on the routing information associated with location and roaming information a call (i.e. communication session) to be established with mobile phone via GSM network). 
	However, Tagg does not explicitly teach a second MSISDN as active but not enabled.
	In the same field of endeavor, Huttunen teaches a second MSISDN as active but not enabled (Huttunen, Col.1, lines 66-38, telephone numbers (i.e. second MSISDN) are in operation (thus active) and may be selectively disabled for incoming or outgoing calls). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Huttunen into Tagg invention in order for selectively enable or disable telephone numbers for incoming or outgoing calls to give user flexibility and better experience. 
As per claim 2 as applied to claim 1 above, Tagg further teaches wherein: the first MSISDN is registered with the network proxy (Tagg, ¶0104-105, MSISDN is registered in particular cellular network such as GSM network); and the request to route information associated with the first MSISDN is transmitted to the network proxy based on the first MSISDN being registered with the network proxy (Tagg, ¶0103-105, request to route the call associated with MSISDN sent to the network based on MSISDN being registered with the particular network).
 	As per claim 5 as applied to claim 1 above, Tagg further teaches wherein causing the communication session to be established with the mobile device via the network proxy further comprises Attorney Docket No. TM2-0250USC312transmitting the additional routing information to a home location register and causing the home location register to provide the additional routing information to the network entity (Tagg, ¶0103-4 and ¶0112, transmitting the routing information associated with location and roaming information to the HLR and making HLR to route the call or information to the network entity (i.e. base station subsystem)). 
 	As per claim 9 as applied to claim 1 above, Tagg further teaches wherein the first MSISDN and the second MSISDN are associated with different international mobile subscriber identities (IMSIs) (Tagg, ¶0108 and ¶0265, different MSISDNs (first, second or more) are associated with different IMSI).   
	As per claim 11, Tagg teaches telecommunication network, comprising: a network proxy ; and a database associated with the network proxy that stores information (Tagg, ¶0104-105, storing in a database available to a GSM network (i.e. network proxy) associating a mobile device with a plurality of Mobile Station International Subscriber Directory Numbers (MSISDNs) (Tagg, ¶0105 and ¶0107, information related to a mobile device with one or more MSISDNs), the information identifying a first MSISDN as active and enabled for use in incoming and outgoing communications at the mobile device (Tagg, ¶0105 and ¶0107, information or details for identifying one or more MSISDNs which are used or enabled to use by mobile phones to make/outgoing or receive/incoming call; also see ¶0265, enabling or disabling MSISDNs (first, second, or more)); wherein, the database is configured to receive e a request for routing information associated with the first MSISDN from a network entity (Tagg, ¶0103-104, receiving at the GSM network request to route the call (i.e. routing information ¶0036) associated with MSISDN);Attorney Docket No. TM2-0250USC3 13wherein, the database is further configured to transmit the request to route information associated with the first MSISDN to the network proxy and receive routing information from the network proxy (Tagg, ¶0103-104 and ¶0107, transmitting or receiving from HLR the routed call associated with MSISDN to the GSM network); wherein, the network proxy is configured to receive the request to route information from the database and transmit the request to route information to a routing device associated with the first MSISDN (Tagg, ¶0103-104, sending from the GSM network the request to route the call to HLR (i.e. routing device)); 
wherein, the network proxy is configured to receive additional routing information from the routing device and associate the additional routing information with the routing information (Tagg, ¶0107 and ¶0112, associating MSISDN with location information, roaming information generated by GSM network with call routing); and wherein, the network proxy is further configured to cause a communication session to be established with the mobile device based at least on the additional routing information being associated with the routing information(Tagg, ¶0103 and ¶0112, making or causing based on the routing information associated with location and roaming information a call (i.e. communication session) to be established with mobile phone via GSM network). 
	However, Tagg does not explicitly teach a second MSISDN as active but not enabled.
	In the same field of endeavor, Huttunen teaches a second MSISDN as active but not enabled (Huttunen, Col.1, lines 66-38, telephone numbers (i.e. second MSISDN) are in operation (thus active) and may be selectively disabled for incoming or outgoing calls). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Huttunen into Tagg invention in order for selectively enable or disable telephone numbers for incoming or outgoing calls to give user flexibility and better experience. 
As per claim 12 as applied to claim 11 above, Tagg further teaches wherein the network proxy is configured to receive registration of a mobile device associated with the first MSISDN with the routing device (Tagg, ¶0104-105, user device is registered in particular cellular network such as GSM network  associated with MSISDN and HLR).
 	As per claim 14 as applied to claim 11 above, Tagg further teaches wherein the database is further configured to cause the communication session to be established by transmitting the routing information to the network entity in response to the request to route information (Tagg, ¶0103-4 and ¶0112, transmitting the routing information associated with location and roaming information to the HLR and making HLR to route the call or information to the network entity (i.e. base station subsystem)). 
 	As per claim 15 as applied to claim 11 above, Tagg further teaches wherein the first MSISDN and the second MSISDN are associated with different international mobile subscriber identities (IMSIs) (Tagg, ¶0108 and ¶0265, different MSISDNs (first, second or more) are associated with different IMSI).   
 	As per claim 16, Tagg teaches one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by one or more processors of one or more network devices of a telecommunication network (Tagg, ¶0023, memory and processor of network devices of a communication network), cause the one or more network devices to perform operations comprising: Attorney Docket No. TM2-0250USC3 14 storing, in a database accessible to a network proxy (Tagg, ¶0104-105, storing in a database available to a GSM network (i.e. network proxy)), information associating a mobile device with a plurality of Mobile Station International Subscriber Directory Numbers (MSISDNs) (Tagg, ¶0105 and ¶0107, information related to a mobile device with one or more MSISDNs), wherein the information identifies a first MSISDN as active and enabled for use in incoming and outgoing communications at the mobile device (Tagg, ¶0105 and ¶0107, information or details for identifying one or more MSISDNs which are used or enabled to use by mobile phones to make/outgoing or receive/incoming call; also see ¶0265, enabling or disabling MSISDNs (first, second, or more));
 receiving, from a network entity and at the network proxy, a request to route information associated with the first MSISDN (Tagg, ¶0103-104, receiving from base station subsystem or network entity at the GSM network request to route the call (i.e. routing information ¶0036) associated with MSISDN); transmitting, from the network proxy, the request to route information to a routing device (Tagg, ¶0103-104, sending from the GSM network the request to route the call to HLR (i.e. routing device)); receiving, from the routing device, routing information associated with the first MSISDN (Tagg, ¶0103-104 and ¶0107, receiving from HLR the routed call associated with MSISDN); associating, for the first MSISDN, additional routing information generated by the network proxy with the routing information  (Tagg, ¶0107 and ¶0112, associating MSISDN with location information, roaming information generated by GSM network with call routing); and causing based at least in part on the routing information being associated with the additional routing information a communication session to be established with the mobile device via the network proxy (Tagg, ¶0103 and ¶0112, making or causing based on the routing information associated with location and roaming information a call (i.e. communication session) to be established with mobile phone via GSM network). 
	However, Tagg does not explicitly teach a second MSISDN as active but not enabled.
	In the same field of endeavor, Huttunen teaches a second MSISDN as active but not enabled (Huttunen, Col.1, lines 66-38, telephone numbers (i.e. second MSISDN) are in operation (thus active) and may be selectively disabled for incoming or outgoing calls). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Huttunen into Tagg invention in order for selectively enable or disable telephone numbers for incoming or outgoing calls to give user flexibility and better experience. 
 	As per claim 17 as applied to claim 16 above, Tagg further teaches, wherein the operations further comprise receiving an indication that the routing device has associated the mobile device with the first MSISDN (Tagg, ¶0107-108, each MSISDN is a primary key to the HLR record and relating or associating the mobile phone with the MSISDN by receiving indication; also see ¶0164, receiving an indication).   
 	As per claim 20 as applied to claim 16 above, Tagg further teaches wherein the first MSISDN and the second MSISDN are associated with different international mobile subscriber identities (IMSIs) (Tagg, ¶0108 and ¶0265, different MSISDNs (first, second or more) are associated with different IMSI).   


B)	Claims 3-4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tagg (US 2012/0282924 A1) in view of Huttunen (US 5448622) and further in view of Jiang (US 2005/0192035 A1).  
 	As per claim 3 as applied to claim 1 above, Tagg in view of Huttunen does not explicitly teach wherein the network proxy emulates a home location register when transmitting the request to route information to the routing device.  
	In the same field of endeavor, Jiang teaches wherein the network proxy emulates a home location register when transmitting the request to route information to the routing device (Jiang, ¶0824 and ¶0866, emulating HLR when transmitting the request to route information to signal gateway (SG)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Jiang into Tagg and Huttunen invention for signal gateway couples among components of the public networks to which the MSISDN numbers corresponds in order to offer a local MSISDN in the visited country. 
 	As per claim 4 as applied to claim 3 above, Jiang further teaches wherein the network proxy emulates the home location register when transmitting the request to route information associated with the first MSISDN to the routing device (Jiang, ¶0824 and ¶0866, emulating HLR when transmitting the request to route information associated with MSISDN to signal gateway (SG)). 
 	As per claim 6 as applied to claim 5 above, Tagg in view of Huttunen does not explicitly teach wherein the network proxy emulates the routing device when transmitting the additional routing information to the home location register.  
In the same field of endeavor, Jiang teaches wherein the network proxy emulates the routing device when transmitting the additional routing information to the home location register (Jiang, ¶0824 and ¶0866, network emulating SG when transmitting routing information to HLR). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Jiang into Tagg and Huttunen invention for signal gateway couples among components of the public networks to which the MSISDN numbers corresponds in order to offer a local MSISDN in the visited country. 
 	As per claim 13 as applied to claim 11 above, Tagg in view of Huttunen does not explicitly teach wherein the network proxy is configured to emulate a home location register when sending the request to route information to the routing device.  
	In the same field of endeavor, Jiang teaches wherein the network proxy is configured to emulate a home location register when sending the request to route information to the routing device (Jiang, ¶0824 and ¶0866, emulating HLR when transmitting the request to route information to signal gateway (SG)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Jiang into Tagg and Huttunen invention for signal gateway couples among components of the public networks to which the MSISDN numbers corresponds in order to offer a local MSISDN in the visited country. 

C)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tagg (US 2012/0282924 A1) in view of Huttunen (US 5448622) and further in view of  AAPA (US 2021/0227380 A1) see paragraph [0002]. 
 	As per claim 10 as applied to claim 9 above, Tagg teaches wherein the first MSISDN is associated with a first IMSI stored in a subscriber identity module (SIM) of the mobile device (Tagg, ¶0108, MSISDN is associated with IMSI recorded or stored in the SIM of the mobile device). 
 	However, Tagg in view of Huttunen does not explicitly teach the second MSISDN is associated with a second IMSI that is not stored in the SIM of the mobile device. 
In the same field of endeavor, AAPA teaches the second MSISDN is associated with a second IMSI that is not stored in the SIM of the mobile device (AAPA, ¶0002, MSISDN is not necessarily stored on the SIM card or the phone, and the MSISDN is not permanently associated with the IMSI. The MSISDN may change if the subscription changes, for example). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of AAPA into Tagg and Huttunen invention to change subscription associated with MSISDN to enable registering the dual SIM device based on the location information. 
D)	Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tagg (US 2012/0282924 A1) in view of Huttunen (US 5448622) and further in view of Hursey (US 2010/0304705 A1).  
 	As per claim 7 as applied to claim 5 above, Tagg in view of Huttunen does not explicitly teach wherein causing the communication session to be established with the mobile device via the network proxy further comprises receiving, from the network entity, a communication session initiation request that include the additional routing information and routing the communication session initiation request to the network proxy.  
 	In the same field of endeavor, Hursey teaches wherein causing the communication session to be established with the mobile device via the network proxy further comprises receiving, from the network entity, a communication session initiation request that include the additional routing information and routing the communication session initiation request to the network proxy (Hursey, ¶0076 and ¶0088, receiving session initiation protocol (SIP) invite message for query or request that include a from field that includes the calling party's address (e.g., MSISDN), a to field that includes the emergency address (e.g., 9-1-1 or translated address), and a network identifier to identify the network from which the call is incoming, also contains routing information, such as a telephone number and other pertinent and usable addresses. The message can request various multimedia sessions and routing the query to the network). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Hursey into Tagg and Huttunen invention to process emergency calls and enable emergency services to determine location of the called party. 
 	As per claim 8 as applied to claim 7 above, Hursey further teaches wherein the network proxy routes the communication session initiation request to the routing device via the routing information (Hursey, ¶0076 and ¶0088, network route the SIP invite message query to the related entity via routing information). 
As per claim 18 as applied to claim 16 above, Tagg in view of Huttunen does not explicitly teach wherein the network proxy establishes the communication session by receiving a communication session invite via the additional routing information and routing the communication session invite to the routing device via the routing information.  
	In the same field of endeavor, Hursey teaches wherein the network proxy establishes the communication session by receiving a communication session invite via the additional routing information and routing the communication session invite to the routing device via the routing information (Hursey, ¶0076 and ¶0088, receiving session initiation protocol (SIP) invite message for query or request that include a from field that includes the calling party's address (e.g., MSISDN), a to field that includes the emergency address (e.g., 9-1-1 or translated address), and a network identifier to identify the network from which the call is incoming, also contains routing information, such as a telephone number and other pertinent and usable addresses. The message can request various multimedia sessions and routing the information to the network). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Hursey into Tagg and Huttunen invention to process emergency calls and enable emergency services to determine location of the called party. 
 	As per claim 19 as applied to claim 18 above, Hursey further teaches wherein routing the communication session invite via the routing information causes the routing device to establish the communication session between the mobile device and the network entity (Hursey, ¶0076 and ¶0088, routing the SIP invite via the routing information to establish communication between mobile devices and the network). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643